Case 1:20-cv-21274-UU Document 15 Entered on FLSD Docket 05/05/2020 Page 1 of 4



                               UN ITED STATES DISTRICT COURT
                               SOU TH ERN D ISTRICT O F FLO RIDA
                                CASE NO.20-21274-CIV-UN GARO

 BRITN N EY BA RN ETT
               Plaintiffts),


 ROLLm G LO UD FEST,LLC .,
               Defendantts).


                         O R D ER O F R EFE RIU L T O M E DIAT IO N

       PretrialConference having been setin this m atter for 10:30 A.M . on FEBR UA R Y 26,
 2021,pursuantto Rule 16 ofthe FederalRulesof CivilProcedure and LocalRule 16.2 ofthe
 LocalRulesoftheUnited StatesDistrictCourtforthe Southern DistrictofFlorida,itishereby

        O RD ER ED AN D AD JUD G ED asfollow s:

        1.A1lpartiesarerequired to participate in mediation.

         2. Plaintiffscounsel,or another attorney agreed upon by allcounselofrecord and any
 unrepresented parties,shallberesponsibleforschedulingthemediationconference.Thepartiesare
 encouraged to availthem selvesoftheservicesofany mediatoron the ListofCertified M ediators,
 m aintained in the office ofthe Clerk ofthe Court,butmay selectany othermediator. Theparties
 shallagreeuponamediatorwithinfifteen(15)daysfrom thedatehereof,andshalladvisetheCourt
 asto such choice w ithin thatperiod oftim e.lfthere isno agreem ent,lead counselshallnotify the
 Clerkinwritingwithinfifteen(15)days,andtheClerk shalldesignateamediatorfrom theListof
 Certified M ediators,which designation shallbe made on a blind rotation basis.Thepartiesshall
 completethemediation within fifteen (15)daysafterthediscovery cutoffdate setforth in the
 Scheduling OrderforPretrialConference and Trial.

        3. A place,dateand tim eformediation convenientto them ediator,counselofrecord,and
 unrepresentedpartiesshallbeestablished.Theleadattorneyshallcom pletetheform orderattached
 and subm ititto the Court.

        4.Theappearanceofcounseland each party ism andatory.Ifaparty isalegalbusinessentity
 (i.e.a coporation orpartnership),a representative orrepresentatives ofsuch entity with full
 settlementauthoritymustattend.Ifinsuranceisinvolved,anadjusterwithauthorityuptothepolicy
 lim its orthe m ostrecentdem and,w hicheverislower,shallattend.
Case 1:20-cv-21274-UU Document 15 Entered on FLSD Docket 05/05/2020 Page 2 of 4




         5. A11discussions,representationsand statementsm adeatthem ediation conferenceshall
 be confidentialand privileged.

        6.Atleastten(10)dayspriortothemediationdate,a1lpartiesshallpresenttothemediator
 a briefwritten summ ary ofthecaseidentifying issuesto beresolved. Copiesofthese summ aries
 shallbeserved on a11otherparties.

        7.TheCourtm ayimposesanctionsagainstpartiesand/orcounselwho do notcomplywith
 theattendanceorsettlementauthorityrequirem entshereinorwhootherwiseviolatetheterm softhe
 Order. Them ediatorshallreportnon-attendanceand may recomm end im position ofsanctionsby
 the Courtfornon-attendance.

        8. The mediatorshallbecompensated in accordancewith the standing orderofthe Court
 enteredpursuanttoLocalRule 16.2(B)(7),oronsuchbasisasmaybeagreedtoinwritingbythe
 partiesandthem ediatorselectedbytheparties.Thecostofmediation shallbesharedequally bythe
 partiesunlessotherwiseorderedbytheCourt.A11paym entsshallberem ittedtothem ediatorwithin
 thirty(30)daysofthedateofthebill.Noticetothemediatorofcancellationofsettlementpriorto
 thescheduledmediationconferencemustbegiven atleasttwo (2)fullbusinessdaysin advance.
 Failure to do so w illresultin im position ofa fee forone hour.

        9.lfafullorpartialsettlementisreachedinthecase,counselshallprom ptlynotifytheCourt
 ofthesettlementinaccordancewithLocalRule16.2(F),bythefilingofanoticeofsettlementsigned
 bycounselofrecordwithinten (10)daysofthemediationconference.Thereafterthepartiesshall
 forthwith subm itan appropriatepleading concluding thecase.

        10. W ithin seven (7)daysfollowingthemediation conference,themediatorshallfilea
 M ediation Reportindicatingwhetheral1requiredpartieswerepresent.Thereportshallalsoindicate
 whetherthecasesettled(infullorinpart),wascontinuedwiththeconsentoftheparties,orwhether
 themediatordeclaredan impasse.

         11.Ifm ediation isnotconducted,thecasem ay be stricken from the trialcalendar,and other
 sanctionsmay beim posed.

        D ON E AN D O RDERED atM iam i,Florida this       S dayofMay2020.,




                                             U R SU LA UN G A R O
                                             U N ITED STA TES DISTRICT JU D G E
 cc:A 11CounselofRecord
Case 1:20-cv-21274-UU Document 15 Entered on FLSD Docket 05/05/2020 Page 3 of 4



                             UN ITED STA TES D ISTRICT CO U RT
                             SOU TH ERN D ISTRICT O F FLO RIDA

                             CA SE N O .20-21274-C lV -UN G AR O

 BRITNN EY BA RN ETT
             Plaintiffts),


 RO LLIN G LOU D FEST,LLC.,
             Defendant.
                                   /


                             OO ER SCH ED U LING M ED IA TION



       Themediation conferencein thism atlershallbeheld with




                                                                               Florida.

       ENTE RED this          day of                      2020.



                                          U R SU LA UN G A R O
                                          U N ITED STA TES DISTRICT JU D G E

 CC*
   .   A1lcounselofrecord
Case 1:20-cv-21274-UU Document 15 Entered on FLSD Docket 05/05/2020 Page 4 of 4



                                        UN ITED STATES D ISTRICT COU RT
                                        SOU THERN D ISTRICT O F FLO RID A
                                        Case N o.


                                                                                       Exhibit'$A''
                            Plaintiff,

                                                         EX H IBIT AN D W IT NE SS LIST


                           Defendant.
                                            /




 PlfNo. efNo.DateOffered   Objections   Marked Admlted           DCSCFi#tjonofExhibitsand W itnesses
